Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 23 September 2022 are acknowledged.  Claims 1-3, 5-12, 15, and 17-20 are currently pending.  Claims 4, 13-14, 16, and 21 are cancelled.  Claim 1 is currently amended.  Claims 2, 6, 10-12, 15, and 17 were previously withdrawn.  Claims 1, 3, 5, 7-9, and 18-20 are examined on the merits within. 	
	
Withdrawn Rejections
2.	Applicants’ arguments, filed 23 September 2022, with respect to the 35 U.S.C. 112(a) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejection of claims 1, 3, 5, 7-9, and 18-20  has been withdrawn in view of the claim amendments. 

Modified Rejections
Claim Rejections – 35 U.S.C. 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 5, 7-9, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935). 
	Regarding instant claims 1 and 3, Gunn et al. disclose an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprise a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid and lauric acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  The composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH and antimicrobial activity.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Regarding instant claims 20, wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary.
	Thus the instant claims are anticipated by Gunn et al. and, in the alternative, would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to select stearic acid or lauric acid in an amount between 0.1-25% and ammonium lauryl sulfate in an amount between 7.7-50% from the list of possible combination of anionic surfactants and structuring agents. 

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 3, 5, 7-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935) in view of Meine et al. (U.S. Patent Application Publication No. 2011/0224120).
	Regarding instant claims 1 and 3, Gunn et al. teach an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprise a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid and lauric acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  The composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH and antimicrobial activity.
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Regarding instant claims 20, wherein an antimicrobial effect occurs within 10 seconds or 30 seconds, this is a function of the composition.  Since the prior art teaches the same two components in the same amounts, the property/function should be the same devoid of evidence to the contrary.
	Although the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH, the prior art of Meine et al. was provided to further make obvious the importance of the pH.
	Meine et al. teach liquid washing or cleaning agents comprising surfactants, silver, and fatty acid.  See abstract.   The composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012].  Suitable fatty acids include stearic acid or octanoic acid.  See paragraph [0032]. Anionic surfactants include C12 to C16 alkyl sulfates.  See paragraph [0041]. The pH is preferably between 5 and 8.5.  See paragraph [0061]. Meine et al. teach antimicrobial effective compositions.  See paragraph [0007].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to ensure the pH of the composition is between 4.5 to 6.5 because this falls within the preferred pH range of a composition comprising stearic acid and anionic sulfate surfactants that provide efficient antimicrobial properties.  Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., synergistic antimicrobial effect within 10 or 30 seconds.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one functionally equivalent carboxylic acid for another to yield predictable results. 

Response to Arguments
	Applicants’ arguments filed 23 September 2022 have been fully considered but they are not persuasive. 
7.	Applicants argued, “Stearic acid is not a C4 to C16 carboxylic acid. Many of the acids of Gunn are beyond C16 and outside of what is claimed. Gunn is silent to the pH. It is not guaranteed that ingredients used in the same amounts would necessarily result in the same pH. The pH needs to be deliberately adjusted to the claimed range.”
	In response to applicants’ arguments, Gunn et al. states that suitable fatty acids include C10 to C24 fatty acids which overlaps the claimed range.  Examples include stearic acid and lauric acid.  See paragraph [0042]. Thus adding a C10 to C16 fatty acid is envisioned by Gunn et al. Gunn et al. teach a composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant, which includes ammonium lauryl sulfate or ammonium laureth sulfate, and 0.1 to 25 parts by weight of a structuring agent,  which includes C10 to C24 fatty acids.  Thus Gunn et al. teach the same combination of ingredients and should result in the same function/property.  If the combination does not result in a composition with a pH of 4.5 to 6.5 then what component is responsible for the difference in pH?
	Thus this rejection is maintained.

8.	Applicants argued, “Gunn provides no specificity to arrive at the claimed invention. Meine demonstrates the importance of pH.  Mein prefers an alkaline pH.  Meine does not teach anything extra based on which the skilled person would be tempted to combine Meine with Gunn and expect the synergistic antimicrobial activity and contact time.”
	In response to applicants’ arguments, the prior art of Meine et al. was provided to show the importance of pH in antimicrobial compositions.  Although the examples show pH values outside that which is claimed, the prior art as a whole teaches the pH should fall within the range of 5 and 8.5 when the composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012]. The surfactants are not chosen from a laundry list of options but specific embodiments that are taught to be effective in the invention of Gunn et al. Since the prior art of Gunn et al. teach the claimed combination of ingredients and the prior art of Meine et al. provide motivation to control the pH within the claimed range, the composition of Gunn et al. with the controlled pH should function in a similar manner, i.e., antimicrobial effect within 10 or 30 seconds. It is noted that claim 1 is directed to an antimicrobial composition comprising an ammonium compound and carboxylic acid.  Additional agents are not precluded from the composition.  In addition, selection of the type of surfactant and fatty acid is not made from a laundry list but a finite list of specific embodiments taught by Gunn et al. 
	Thus this rejection is maintained. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615